department of the treasury internal_revenue_service washington d c q90405 tax_exempt_and_government_entities_division date nov - 200i contact person identification_number telephone number t eo b1 ‘ s n o t u v n m ss x dear sir or madam this is in reply to your request for rulings regarding the federal tax consequences associated with the transactions described below ruling_request sec_2 and will be answered directly by the office of associate chief_counsel te_ge since they are within the jurisdiction of that office ruling_request willbe answered by this letter q is a t nonprofit corporation and is recognized as exempt from federal_income_tax under is also classified as an organization described in sec_509 sec_501 of the internal_revenue_code the code as an organization described in sec_501 of the code o and b a vi of the code o operates an aquarium and the aquarium carries out research and conservation activities and operates animal exhibits as well as live educational programs to further its exempt_purpose o operates a motor vessel the vessel that hold sec_333 passengers and is used to conduct whale-watching expeditions in the waters off the coast of u you represent that o conducts whale-watching tours from mid-april through mid-october for several hours a day in the open ocean you further indicate that inclement weather and rough seas that are typical of a u winter render year-round whale-watching trips impracticable if not impossible you state that recent terrorist activities have caused massive collateral damage to the v metropolitan area you indicate that part of the collateral damage included the significant crippling of the v regional public transportation network transportation by commuter rail and vehicle has been compromised substantially you indicate that because the capacity of the rail and auto prongs of the region's transportation network has been compromised so significantly heavy crowding has resulted and the port authority director has urged that commuters seek alternative public transportation routes ferries were one alternative form of transportation recommended in an attempt to alleviate the acute shortage of public transportation in the region caused by recent tragic events and to reduce the burden placed on the port authority to provide alternative public transportation o proposes to use its vessel to provide ferry service to commuters in the n o will amend its articles of incorporation to provide that its purposes include the charitable activity of facilitating public transportation q proposes to enter into a management agreement the agreement with m an s limited_liability corporation under which m will provide certain services to you represent that the duration of the agreement will be no longer than six months and will end on date the agreement is not to be extended beyond this date and is not renewable under the agreement the vessel will transport commuters between certain points of the v metropolitan area under the agreement as amended it is proposed that the vessel will run from am to am and from pm to pm locai time each weekday the agreement provides that o shall provide one licensed captain and up to three crew members as back up or contingency crewmembers further the agreement provides that n shall provide all other crew members including but not limited to passenger service and galley crew and the cleaning crew during the hours of operation specified in the agreement you indicate that o will charge w_ per one way ticket for passage on its vessel you state that this amount was determined in accordance with commercially reasonable practices and indicate that your fare is less than or the same as fares charged by similar ferry services also as part of the agreement m is to oversee any galley services provided aboard the vessel you indicate that any such service will be for passenger convenience only and will be merely incidental to the primary purpose of providing alternative public transportation to commuters of the v area you represent that any galley service provided would consist of coffee and other beverages and light snacks such as chips bagels or donuts m will retain a portion of the receipts from the galley service and a per capita charge of x for each passenger transported as reasonable_compensation for its services you state that you do not intend to profit from this activity based on the above you have requested the following rulings the activity at issue in the proposed transaction does not constitute an unrelated_trade_or_business determined by applying sec_513 the agreement is a management_contract within the meaning of sec_141 of the code and the associated regulations such management_contract meets the safe_harbor requirements of revproc_97_13 and consequently the agreement will not adversely affect the status of the qualified c bonds as o defined under sec_145 of the code the proceeds of which were used to finance the purchase of the vessel sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the income_tax regulations the regulations provides in general as used in sec_512 the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity which with the activities productive of the income are conducted and the manner in which they are pursued sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes among other things the erection or maintenance of public buildings monuments or works revrul_71_29 1971_1_cb_150 provides that a grant to a city transit authority for the purpose of maintaining a mass transportation system qualifies as a charitable disbursement in furtherance of an organization's exempt purposes -lnthe generallaw-of-charity -certain-purpeses-beneficial-to-the community as-a-whole have - been deemed charitable the charitable element in facilitating public transportation is established in the statutes of charitable uses eliz c which recognized as charitable the repair of bridges ports havens causeways and highways the information submitted indicates that your purpose in conducting the ferry service for a strictly limited period of time is to aid the v region in meeting its public transportation needs pending restoration of its damaged public transportation system based on all the facts and circumstances in your ruling_request including your intent not to profit from the short-term delivery of ferry services to meet a public emergency this activity meets a charitable purpose accordingly we rule that providing ferry service in the manner and for the purposes described in your ruling_request will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter a copy of this letter will be forwarded to your exempt_organizations area manager sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
